368 F.2d 573
Jess Frank BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 23297.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Robert E. Hauberg, U.S. Atty., E. Donald Strange, Asst. U.S. Atty., Jackson, Miss, for appellee.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The appellant filed a motion under 28 U.S.C.A. 2255 seeking relief from a conviction and sentence imposed after a plea of guilty to a violation of the Dyer Act.  18 U.S.C.A. 2312.  The question here seems to be the same as that which was presented by Marvel v. United States, 380 U.S. 262, 85 S. Ct. 953, 13 L. Ed. 2d 960.  Following the precedent of that decision, the judgment of the district court is vacated and the cause remanded for a hearing as to whether the appellant was misled by the trial judge as to the maximum sentence.


2
Vacated and remanded.